            Case
             Case1:17-cr-00116-VM
                  1:17-cr-00116-VM Document
                                    Document89-1
                                             91 Filed
                                                 Filed08/19/21
                                                       08/18/21 Page
                                                                 Page11ofof55




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- X
                                      :                                              August 19, 2021
 UNITED STATES OF AMERICA             :
                                      :                       FINAL ORDER OF
            -v.-                      :                       FORFEITURE
                                      :
 BARRY CONNELL,                       :                       17 Cr. 116 (VM)
                                      :
                                      :
                 Defendant.           :
                                      :
                                      :
------------------------------------- X


                WHEREAS, on or about January 31, 2020, this Court entered a Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment (the “Preliminary Order

of Forfeiture”) (D.E. 65), which ordered the forfeiture to the United States of all right, title and

interest of BARRY CONNELL (the “Defendant”) in the following property, among other

property:

                       a.     3 Pieces of hand painted pottery
                       b.     1 Seth Thomas mantle clock, glass case
                       c.     1 Oak base to antique wall phone
                       d.     1 Black iron railroad lamp
                       e.     1 Baccarat collectible liquor bottle
                       f.     1 Pair Valentine 6"; size 36; white patent leather lilac trim with
                              studs
                       g.     1 Pair Givenchy spector style heels with, metal heel; size 36
                       h.     1 Pair Christian Dior zipper back 6 inch heel, size 36
                       i.     1 Pair Valentino, grey with lilac trim and studs; size 36
                       j.     1 Pair Nude patent leather Christian Louboutin; size 36
                       k.     1 Pair Stuart Weitzman faux gator pattern slip on shoes, size
                              medium
                       l.     1 Pair Christian Dior patient leather Navy boots size 36
                       m.     1 Pair Givenchy men’s black leather buckle boots, size 44; new
                              condition
                       n.     1 Valentino cross body bag, mustard color, gold hardware accents
                              red dust cover
                       o.     1 Givenchy black leather belt with silver trim, white dust bag
Case
 Case1:17-cr-00116-VM
      1:17-cr-00116-VM Document
                        Document89-1
                                 91 Filed
                                     Filed08/19/21
                                           08/18/21 Page
                                                     Page22ofof55




          p.     2 pairs men’s dress shoes
          q.     3 pairs men’s dress shoes
          r.     1 Givenchy after 5 black velvet handbag with accents
          s.     1 Pair Christian Dior brown leather gloves
          t.     1 Christian Dior sunglasses with red trim case and tag
          u.     1 Christian Dior wrap with blue pattern, silver hardware and jewel
                 accents
          v.     3 Men’s designer ties; 2) Givenchy and 1 Dior
          w.     1 Dior black leather jacket with double zippers
          x.     1 Givenchy black mink zip up jacket with leather trim, size 36
          y.     1 Dior women's white jacket with dust bag
          z.     1 Givenchy ladies black sequin tuxedo jacket with satin trim
                 includes dust jacket
          aa.    1 Chanel black jacket with nepal collar, button down, size 36
          bb.    1 Givenchy women’s "Coat Dress"
          cc.    1 Barbara Bui white wool women’s blazer
          dd.    1 Christian Dior women’s mauve dress with sequin accents, size 2
          ee.    1 Givenchy men's black pinstripe suit, with pants and coat
          ff.    1 Givenchy black wool men’s suit, with coat and pants
          gg.    1 Dior black ladies skirt, size 2
          hh.    2 Givenchy men’s suit coats; 1-Black; 1-Navy
          ii.    1 Givenchy black evening dress size 36
          jj.    1 Givenchy black leather skirt, size 38
          kk.    1 Givenchy black slip dress with reptilian pattern
          ll.    1 Givenchy white vest blouse, size 36
          mm.    6 Pieces of assorted women's designer clothing; Givenchy, Louis
                 Vuitton, Burberry, Barbara Bui
          nn.    1 Givenchy black jumpsuit, size 36
          oo.    1 Givenchy black sweater with silver tone chain hardware, size XS
          pp.    1 Alexander McQueen cream color dress size 40
          qq.    1 Christian Dior cream color "coat dress" minor soiling size 4
          rr.    3-Pairs women's jeans (2 mauve)
          ss.    8 Assorted style and color Men's Givenchy dress shirts
          tt.    4 Givenchy men's calf leather accessories carriers
          uu.    1 Pair Givenchy black leather boots with heels, open toes size 36
          vv.    1 pair women’s linen pants
          ww.    1 pair of Louboutin
          xx.    1 White Chanel purse with dust bag
          yy.    1 Mustard Chanel purse with dust bag
          zz.    1 pair of Brum Magli shoes
          aaa.   1 pair of diamond earrings with an appraisal document from Jewel
                 Trendz
          bbb.   1(14kt) white gold ladies diamond ear studs, martini set
          ccc.   1 10 Karat white gold chain necklace
          ddd.   1 set Dune Jewelry men’s cufflinks with presentation box
                                  2
         Case
          Case1:17-cr-00116-VM
               1:17-cr-00116-VM Document
                                 Document89-1
                                          91 Filed
                                              Filed08/19/21
                                                    08/18/21 Page
                                                              Page33ofof55




                       eee. 10 bottles of Wine 2012 Taylor Family Vineyard Cabernet
                            Sauvignon Reserve Napa Valley
                       fff. 17 bottles of Wine 2012 Taylor Family Vineyard Camulus Napa
                            Valley Cabernet Sauvignon 750ml
                       ggg. 6 bottles of Wine 2013 Taylor Family Vineyard Cabernet
                            Sauvignon Atlas Peak Napa Valley
                       hhh. 5 bottles of Wine 2012 Empreinte Cabernet Sauvignon Napa
                            Valley St. Helena Martinez Vineyard 750ml.
                       iii. 6 bottles of Wine 2012 Nicholson Jones Cabernet Sauvignon Napa
                            Valley Sugarloaf Mountain Vineyard.
                       jjj. 24 bottles of Wine 2014 B Cellars Sangiovese Napa Valley Bottled
                            April 8, 2016
                       kkk. 134 bottles Unfiltered
                       lll. 2 bottles of Wine 2004 Renteria Napa Valley Cabernet Sauvignon
                            Stags Leap District 1.5L Magnum
                       mmm. 3 bottles of Wine 2014 Taylor Family Vineyard Hillside
                            Chardonnay Oak Knoll District Napa Valley
                       nnn. 8 bottles of Wine 2012 Promise Cabernet Sauvignon Rutherford
                            Napa Valley 750ml
                       ooo. 3 bottles of Wine 2011 B Cellars Blend 24 (Cab 68%, Sangiovese
                            24%, Petite Sirah 8%) Napa Valley.
                       ppp. 27 bottles of Wine 2012 Promise O Rutherford Napa Valley
                            Cabernet Sauvignon. 1.5ml Magnum (Black label state)
                       qqq. 9 bottles of Wine 2012 Sabina Vineyards Reserve Napa Valley
                            750ml.
                       rrr. 2 bottles of Wine 2012 Sabina Vineyards Pinot Noir Willamette
                            Valley. 750ml
                       sss. 10 bottles of Wine 2014 King Richard's Reserve Pinot Noir
                            Russian River Valley Fantesca Estate and Winery 9
                       ttt. 13 bottles of Wine 2007 Renteria Tres Perlas Napa Valley
                            Cabernet Sauvignon 1.5ml Magnum
                       uuu. 23 bottles of Wine 2013 Promise The Love Pinot Noir Russian
                            River Valley Sonoma County 750ml
                       vvv. 6 bottles of Wine 2012 Azur Napa Valley Cabernet Sauvignon
                            750ml
                       www. 40 bottles of Wine 2015 Promise The Joy Rosé 750ml

   (a. through www., collectively, the “Forfeitable Property”);

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States= intent to dispose of the Forfeitable Property, and the requirement that


                                                 3
         Case
          Case1:17-cr-00116-VM
               1:17-cr-00116-VM Document
                                 Document89-1
                                          91 Filed
                                              Filed08/19/21
                                                    08/18/21 Page
                                                              Page44ofof55




any person asserting a legal interest in the Forfeitable Property must file a petition with the Court

in accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3).

The Preliminary Order of Forfeiture further stated that the United States could, to the extent

practicable, provide direct written notice to any person known to have an alleged interest in the

Forfeitable Property and as a substitute for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Forfeitable

Property before the United States can have clear title to the Forfeitable Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Forfeitable Property was posted on an official government internet site (www.forfeiture.gov)

beginning on November 14, 2020 for thirty (30) consecutive days, through December 13, 2020,

pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims

and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the Court

on January 8, 2021 (D.E. 86);

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Forfeitable Property have been

filed;

               WHEREAS, the Defendant is the only person and/or entity known by the

Government to have a potential interest the Forfeitable Property;

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest
                                                  4
         Case
          Case1:17-cr-00116-VM
               1:17-cr-00116-VM Document
                                 Document89-1
                                          91 Filed
                                              Filed08/19/21
                                                    08/18/21 Page
                                                              Page55ofof55




the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Forfeitable Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Forfeitable Property.

               3.      The United States Marshals Service (or its designee) shall take possession

of the Forfeitable Property and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).



Dated: New York, New York
        19 August 2021
       ____________,

                                                       SO ORDERED:



                                                       ____________________________________
                                                       HONORABLE VICTOR MARRERO
                                                       UNITED STATES DISTRICT JUDGE




                                                  5
